        Case 19-30389         Doc 7      Filed 04/04/19 Entered 04/04/19 09:26:10                Desc Notice of
                                            Deficient Filings Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                              Middle District of Georgia
                                                 433 Cherry Street
                                                   P.O. Box 1957
                                                 Macon, GA 31202
                                         Telephone number: (478) 752−3506
In re:
    Tameka Laquada Hardge                                        Case No. 19−30389 JPS

        Debtor(s)

                                                Notice of Deficient Filing

       The Federal Rules of Bankruptcy Procedure have been amended requiring schedules, statements, and other
  documents to be filed in bankruptcy cases. The new Interim Rules of Bankruptcy Procedure Rule 1007(b) as well as
  Rule 3015(b) lists the items required to be filed. The required documents identified below have not been filed. Failure
  to file these documents as required by the Federal Rules of Bankruptcy Procedure may result in your case being
  dismissed. If you do not want your case dismissed, you must file these documents or request a hearing before
  the court to show why you should not be required to file these documents. If the documents are not filed or a
  hearing is not requested within 14 days of the date of this notice, your case may be dismissed by the court
  without further notice or hearing.
       Chapter 13 Plan
       Chapter 11 Pro Se Corporation − Application to Employ (Due within 48 Hours)
       List of Creditors (Rule 1007) (Due within 48 Hours)
       Form B121 (Statement of Social Security Number/Tax ID) (Rule 1007(f)) (Due within 48 Hours)
       Certificate of Credit Counseling
       Schedules A−J (or the individual schedules listed below:) (Sch I, J and J2 do NOT apply to corporate or business
  filings)
           A/B        C        D        E/F        G        H        I       J       J−2
       Summary of Assets and Liabilities (12/15)
       Statement of Financial Affairs
       Chapter 7 Statement of Your Current Monthly Income (B122A−1) (12/15)
       Chapter 7 Means Test Calculation (B122A−2) (12/15)
       Chapter 11 Statement of Your Current Monthly Income (B122B) (12/15)
       Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (B122C−1)
  (12/15)
       Chapter 13 Calculation of Your Disposable Income (B122C−2) (12/15)
       Attorney's Disclosure Statement
       Attorney Signature Part 7
       Corporate Ownership Statement
       20 Largest Unsecured Creditors
       Attachment to Voluntary Petition for Non−Individuals Filing for Bankruptcy under Ch 11
       Equity Security Holders Listing
       Balance Sheet (Ch. 11 Small Business Case Only)
       Statement of Operations (Ch. 11 Small Business Case Only)
       Cash Flow Statement (Ch. 11 Small Business Case Only)
       Income Tax Return (Ch. 11 Small Business Case Only)
       Employee Income Records (payment advices) (Does not apply to corporate or business filings)
       Copy of ID and Two Contact Telephone Numbers required to be filed by Pro Se debtor
       Chapter 7 Individual Debtor's Statement of Intention (with regard to debts secured by property of the estate
       or executory contracts/leases) (TO BE FILED WITHIN 30 DAYS FROM THE DATE OF THE FILING OF
       PETITION)
     Case 19-30389       Doc 7   Filed 04/04/19 Entered 04/04/19 09:26:10   Desc Notice of
                                    Deficient Filings Page 2 of 2
Date: 4/4/19                                    Kyle George, Clerk
By: Sandy Baxley, Deputy Clerk
